Appeal from an order of the Special Term (Schiriek, J.), directing that the issues joined by the answer and reply with respect to the releases be tried preliminarily to the trial of the issues raised by the complaint and answer. The action is in negligence. The answer sets up compromise and release. The plaintiff claims a mutual mistake of fact on the question of release. Order modified by striking from the first decretal paragraph thereof the words “ without a' jury, pursuant to Section 443 of the Civü Practice Act of the State of New York” and by substituting the words “ and a jury ”, and as so modified affirmed, without costs. All concur.